Title: To George Washington from William Heth, 24 May 1788
From: Heth, William
To: Washington, George



Sir
Alexandria 24th May 1788

My extreme impatience to get home after so long an absence, prevents my doing myself the honor of calling on you. Inclos’d you have a Philadelphia paper, containing a piece, which may probably have some influence on our approaching convention—I mean to have it reprinted at Richmond, immediately after my arrival.
I have completed the important business respecting the North Western territory ceded to Congress, in a way, which I flatter myself will give entire Satisfaction to every Man of sense in the State, acquainted with the circumstances attending that business, and must deprive Many of the opposers of the new constitution of a weapon, which might have been used, with too much success—The disposition of the eastern States, to oppress and take every advantage of the southern. My compliments of respect, and esteem attend the Ladies & Gentlemen at Mount Vernon—I have the honor to be, sir, Your Most obedient servt

Will. Heth

